Citation Nr: 1203289	
Decision Date: 01/30/12    Archive Date: 02/07/12

DOCKET NO.  10-41 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder.       

2.  Entitlement to an initial evaluation in excess of 10 percent for mechanical low back strain; degenerative disc disease; facet degenerative joint disease; and spondylolisthesis.     

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Veteran and Mr. J.C.  

ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION


The Veteran had active service from March 1963 to April 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of June 2010 and August 2010 rating actions by the Department of Veterans Affairs (VA) Regional Office (RO) located in Lincoln, Nebraska.  

In the June 2010 rating action, the RO denied the Veteran's claims for service connection for posttraumatic stress disorder (PTSD) and a back disability.  The Veteran filed a notice of disagreement (NOD) in June 2010.  By an August 2010 rating action, the RO granted service connection for mechanical low back strain; degenerative disc disease; facet degenerative joint disease; and spondylolisthesis.  The RO assigned a 10 percent disability rating for the Veteran's service-connected back disability.  The grant represented a full grant of the benefit sought on appeal.  Thus, in August 2010, the RO issued a statement of the case (SOC) that was pertinent to the Veteran's remaining claim for service connection for PTSD.  In October 2010, the Veteran filed a timely substantive appeal (VA Form 9).                

In September 2010, the Veteran filed an NOD, disagreeing with the 10 percent rating assigned to his service-connected back disability.  See Fenderson v. West, 12 Vet. App. 119 (1999).  He perfected a timely appeal on this claim in December 2010.  

In a December 2010 rating action, the RO granted service connection for ischemic heart disease and assigned a 10 percent disability rating, effective from March 29, 2010.  The RO also granted separate 10 percent disability ratings, both effective from September 22, 2010, for radiculopathy of the right lower extremity and the left lower extremity, both as secondary to the service-connected back disability.  The Veteran has not disagreed with the ratings or effective dates assigned for these disabilities.  Therefore, these issues are not before the Board for appellate consideration.  

In October 2011, while sitting at the RO, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the Veteran's claims folder

After the Veteran's videoconference hearing, he submitted additional evidence that was pertinent to his PTSD claim.  He specifically did not waive initial RO consideration of the evidence.  See 38 C.F.R. § 20.1304 (2011).  However, as the Board is taking action favorable to the Veteran in granting his claim, there is no risk of prejudice to the Veteran in the Board's considering all of the newly submitted evidence in the first instance and thus no need for the Board to remand for review of this evidence by the agency of original jurisdiction.  See 38 C.F.R. § 20.1304 (2011); see also Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (July 24, 1992), 57 Fed. Reg. 49,747 (1992).

The Board notes that, in Rice v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that a claim for a total disability rating based on individual unemployability (TDIU) due to service-connected disability, cannot be considered separate and apart from an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Instead, the Court held that a TDIU claim is an attempt to obtain an appropriate rating for a service-connected disability.  The Court also found in Rice that, when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.

In this case, the Veteran reports that although he works as a farmer, his service-connected back disability interferes with his ability to perform his job.  He notes that he has missed work because of his back disability.  Thus, the issue of entitlement to TDIU is raised by the record.  In light of Rice, the aforementioned issue, and the issue for an initial higher rating for the service-connected back disability, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The competent evidence of record is in relative equipoise with respect to whether the Veteran has PTSD that is causally related to combat experience in service.  


CONCLUSION OF LAW

With application of the doctrine of reasonable doubt, service connection for PTSD is warranted. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

As discussed in more detail below, sufficient evidence is of record to grant the Veteran's claim for service connection for PTSD.  Therefore, no further development is needed with regard to this issue.





II. Pertinent Law and Regulations

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a pre- existing injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

Establishing service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., under the criteria of Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptoms and the claimed in-service stressor.  38 C.F.R. § 3.304(f); See Cohen v. Brown, 10 Vet. App. 128 (1997).

If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  Participation in combat, a determination that is to be made on a case-by-case basis, requires that a veteran personally participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999); Moran v. Principi, 17 Vet. App. 149 (2003); see also Sizemore v. Principi, 18 Vet. App. 264, 273-74 (2004).

If the claimant did not engage in combat with the enemy, or the claimed stressors are not related to combat, then the claimant's testimony alone is not sufficient to establish the occurrence of the claimed stressors and his testimony must be corroborated by credible supporting evidence.  Cohen, 10 Vet. App. at 128; Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996). Furthermore, service department records must support, and not contradict, the claimant's testimony regarding non-combat stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also 38 C.F.R. § 3.102.  When a veteran seeks benefits and the evidence is in relative equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Board is cognizant that VA regulations regarding service connection for PTSD were recently amended, effectuating a liberalization of a stressor requirement for substantiating a claim under certain circumstances.  See 75 Fed. Reg. 39843 (July 13, 2010).  In this case, the Board finds that the Veteran engaged in combat.  Thus, the new regulations do not directly affect this appeal.  In short, because the Board finds that the Veteran was engaged in combat during his tours of duty in Vietnam, a stressor does not need to be verified/corroborated.  Accordingly, the Board will not further discuss or outline the new regulation.


III. Factual Background

The Veteran's DD Form 214 confirms service in Vietnam and he was awarded various decorations including the Purple Heart, which establishes combat participation.  Therefore, the combat related stressors that are reported below are consistent with the circumstances of the Veteran's service and are considered verified.

In March 2010, the Veteran filed a claim of entitlement to service connection for PTSD.  At that time, he stated that he was a career military pilot and that he had flown missions in both North and South Vietnam.  He indicated that as a result of his actions, he had guilt feelings from all the "death and trauma" that he saw and could have caused while flying on the missions.  According to the Veteran, he experienced flashbacks that interfered with his ability to get along with his family, socialize, and sleep, and interfered with his ability to conduct business.  The Veteran noted that his PTSD symptomatology had an impact on his marriage and contributed to his recent divorce.   

In April 2010, the Veteran underwent a VA PTSD examination.  At that time, he stated that he did two tours of duty in Vietnam as a helicopter pilot.  The Veteran indicated that in 1970, he was shot down and injured his leg and side.  He received the Purple Heart.  According to the Veteran, he was married from 1961 to 2001 and had three children and five grandchildren.  He noted that he had contact with his children and got along with them "so-so."  The Veteran stated that he was a farmer and that he worked with his son and two grandsons; they farmed 2000 acres.  He indicated that a female friend lived with him.  According to the Veteran, he did little in the way of social activities.  He denied any history of suicide attempts.  The Veteran reported that he had trouble sleeping and that he would awake with cold sweats from nightmares.  He noted that he had nightmares two to three times a week.  The nightmares were about Vietnam and the things that happened there, including flying helicopters and getting shot down.  According to the Veteran, he was also irritable, had outbursts of anger, and was startled by noises.  The Veteran stated that he had triggers such as hearing a helicopter fly by which would bother him.  He indicated that he did not like to be in confined areas and that he sometimes had panic attacks.  According to the Veteran, he was a loner and liked to work alone, even though his children and grandchildren worked with him.          

Following the mental status evaluation, the examiner provided the following diagnosis: (Axis I) subthreshold PTSD, (Axis IV) mild, and (Axis V) Global Assessment of Functioning (GAF) score of 70.  The examiner stated that the Veteran experienced events of being fired upon and being in a helicopter that was shot down in Vietnam, which threatened death or serious injury and thus met Criteria A for PTSD.   The Veteran reported persistently re-experiencing nightmares of the event and thus met Criteria B for PTSD.  However, he did not report persistent avoidance of stimuli associated with the trauma sufficient to meet Criteria C for PTSD.  He did not report persistent symptoms of increased arousal sufficient to meet Criteria D for PTSD.  The disturbance did not appear to cause clinically significant distress or impairment in occupational, social, or other important areas of functioning, thus did not meet Criteria F for a DSM-IV diagnosis of PTSD.       

VA Medical Center (VAMC) outpatient treatment records show that in October 2011, the Veteran underwent a VA mental health evaluation.  The examiner noted that the Veteran did two tours of duty in Vietnam as a combat pilot.  In 1970, he was shot down and injured his leg.  At present, the Veteran had poor concentration, irritability, poor sleep, frequent nightmares, felt anxious all of the time, avoided crowds, and remained isolated on his farm.  According to the Veteran, on a recent occasion when the Blue Angels came to his town for an air show, he was bothered and hit the ground in fear.  He reported that he had to temporarily leave town because the planes were triggering too much fear and anxiety.  Upon mental status evaluation, the examiner described the Veteran's mood as depressed and anxious.  Thought content and behavior were normal with no psychosis noted.  The diagnosis was the following: (Axis I) PTSD, chronic, (Axis IV) moderate, and (Axis V) GAF score of 45.       


IV. Analysis

As stated above, the Veteran's reported combat related stressors are consistent with the circumstances of his service and are considered verified.  

In this case, there are discrepancies in the medical evidence of record as to whether the Veteran has a diagnosis of PTSD, and if so, whether his PTSD is related to his combat experiences in Vietnam.  On the one hand, in the April 2010 VA examination report, the examiner concluded that the Veteran had subthreshold PTSD.  Thus, the examiner stated that while the Veteran met some of the DSM-IV criteria for a diagnosis of PTSD, he nevertheless did not meet all of the criteria.  However, on the other hand, in an October 2011 VA mental health evaluation, the Veteran was diagnosed with PTSD and the PTSD diagnosis was in accordance with DSMV-IV criteria.     

Under the benefit-of-the-doubt rule embodied in 38 U.S.C.A. § 5107(b), in order for a claimant to prevail, there need not be a preponderance of the evidence in the veteran's favor, but only an approximate balance of the positive and negative evidence.  In other words, the preponderance of the evidence must be against the claim for the benefit to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1994).

In light of the above, the Board finds that the evidence is at least in equipoise as to whether the Veteran has PTSD that is related to his verified combat experience in Vietnam.  Accordingly, the Board resolves reasonable doubt in the Veteran's favor and finds that the evidence supports a grant of entitlement to service connection for PTSD.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for PTSD is granted.


REMAND

As a result of the decision above, service connection is in effect for PTSD.

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.  If there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  38 C.F.R. § 4.16.

In determining whether a TDIU claim under section 4.16(b) is raised by the record, the primary consideration is whether the record contains assertions or evidence that the claimant is unable to secure or follow a substantially gainful occupation due to his or her service-connected disability(s).  VAOPGCPREC 6-96.

In the Veteran's September 2010 NOD, he stated that his service-connected back disability interfered with his ability to work as a farmer.  He indicated that his job involved feeding and raising cattle, and overseeing crops.  Thus, according to the Veteran, even on days when he wanted to rest his back, he could not because he needed to make a living and do the work on the farm.  

In October 2011, while sitting at the RO, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  At that time, the Veteran stated that due to his service-connected back disability, he missed work approximately two to three times a week.  He noted that his children and grandchildren had to do more of the manual labor and that he was doing more of the farm management.    

In light of the above, and given the Veteran's contention that his service-connected back disability interferes with his ability to maintain employment, the issue of entitlement to a TDIU rating is raised under Rice, supra, and the Board must adjudicate the TDIU issue as part of the increased rating claim.  In addition, given that the Veteran is now service-connected for PTSD, the Board finds that the Veteran should be afforded appropriate VA examinations to determine whether he is unable to secure or maintain substantially gainful employment as a result of his service-connected disabilities.

With respect to the Veteran's claim for a higher initial rating for service-connected back disability, in light of the Veteran's testimony at the October 2011 videoconference hearing, the Board finds that a new, more contemporaneous examination is needed prior to a final adjudication of the Veteran's current claim.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).


Accordingly, the case is REMANDED for the following action:

1.  With respect to the TDIU claim, the RO must review the record and ensure compliance with all notice and assistance requirements set forth in the VCAA.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. § 3.159. The RO should also issue notice to the Veteran in accordance with 38 C.F.R. § 3.159 with regard to the TDIU claim and send the Veteran the appropriate TDIU claim form.

2.  Schedule the Veteran for appropriate examinations to determine the impact of his service-connected disabilities on his employability.  These examinations must specifically include a VA orthopedic examination.  The claims file must be provided to the examiners for review.  The examiners should obtain a complete occupational history from the Veteran, if possible.  Based on a review of the claims file and the results of the Veteran's physical examination, the examiners should opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's service-connected PTSD, bilateral hearing loss, tinnitus, ischemic heart disease, radiculopathy of the right lower extremity, radiculopathy of the left lower extremity, and/or back disability, characterized as mechanical low back strain, degenerative disc disease, facet degenerative joint disease, and spondylolisthesis, alone or in combination, preclude him from securing and following substantially gainful employment.  A complete rationale must be provided for any opinions expressed.

With respect to the orthopedic examination, all indicated tests and studies are to be performed.  The examiner is requested to record pertinent medical complaints, symptoms, and clinical findings.  Specifically, the examiner should perform full range of motion studies of the thoracolumbar spine.  Whether there is any pain, weakened movement, excess fatigability or incoordination on movement should be noted, and the examiner should identify and state at what point pain begins and ends.  The examiner should address whether and to what extent there is likely to be additional range of motion loss due to any of the following: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner is asked to describe whether pain limits functional ability during flare-ups or with activity.

All limitation of function must be identified.  If there is no pain, no limitation of motion, and/or no limitation of function, such facts must be noted in the report.  

The examiner should also determine whether, and if so to what extent, the Veteran has experienced incapacitating episodes of intervertebral disc syndrome due to his service-connected back disability.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician.     

3.  After completion of the above and any other development deemed necessary, the RO should review and re-adjudicate the issues on appeal.  If any such action does not resolve each claim to the Veteran's satisfaction, the RO must provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time must be allowed for response.  Thereafter, the case must be returned to this Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


